Writ refused. Under facts set forth, the provisions of Act No. 325 of 1948, and Article 2634 of the Revised Civil Code are applicable, and relator's application for a suspensive appeal was properly refused.
                          On Rehearing
Relator has filed in this Court an application for a rehearing with respect to the action of the Court in refusing writs of mandamus ordering the granting of a suspensive appeal.
We know of no authority in law or under the rules of this Court authorizing a rehearing of the action of an appellate court in refusing writs in aid of its supervisory jurisdiction. Accordingly, consideration of the application for rehearing is declined on the ground that the action of this Court in refusing writs was final and there is now nothing further before us for action.